Exhibit 10(iii)(a)

WHIRLPOOL CORPORATION

2010 Omnibus Stock and Incentive Plan

Restricted Stock Unit Award Document

1. The Human Resources Committee of the Board of Directors (the “Committee”) of
Whirlpool Corporation (also referred to as the “Company”) has granted to you a
Restricted Stock Unit Award (the “Award”) under the Company’s 2010 Omnibus Stock
and Incentive Plan (the “Omnibus Plan”).

2. The number of Restricted Stock Units provided by the Award and the applicable
Vesting Period(s) are set forth in your Grant Summary. Your Award shall vest
provided you remain continuously employed by the Company or its subsidiaries
during the Vesting Period(s). All vested amounts shall be paid by the Company in
shares of common stock, on a one-for-one basis for each restricted stock unit,
subject to applicable tax withholding, as soon as administratively feasible but
in any event by the later of (i) the end of the year in which the vesting date
occurs, or (ii) 2.5 months after the vesting date.

3. If you cease to be employed by the Company or any of its subsidiaries due to
disability or death prior to the expiration of the Vesting Period, all
restricted stock units provided by the Award shall immediately vest. All amounts
vesting pursuant to this paragraph shall be paid by the Company in shares of
common stock, on a one-for-one basis for each restricted stock unit, subject to
applicable tax withholding, as soon as administratively feasible but in any
event by the later of (i) the end of the year in which you terminate service, or
(ii) 2.5 months after the date you terminate service.

4. The terms of Section 11 of the Omnibus Plan shall apply to the Award,
provided that the definition of Change in Control set forth in the Appendix
hereto shall be substituted for the definition set forth in Section 11.3. In
addition, for purposes of Section 11.2(a) of the Plan, you will only be entitled
to the accelerated vesting contemplated thereunder in connection with a
termination of employment within 24 months following a Change in Control if such
termination of employment is by the company without cause or by you for Good
Reason as defined in the Appendix. Upon vesting pursuant to this provision, your
Award shall be immediately settled and paid out, subject to the terms and
conditions set forth herein. Notwithstanding the foregoing, with respect to any
Award that is characterized as “non-qualified deferred compensation” within the
meaning of Section 409A of the Code, an event shall not be considered to be a
Change in Control under the Plan for purposes of any payment in respect of such
Award unless such event is also a “change in ownership,” a “change in effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company within the meaning of Section 409A of the Code. The foregoing
sentence shall not apply with respect to vesting of an Award.

5. If you cease to be employed by the Company or any of its subsidiaries for any
reason other than as provided above with respect to disability, death or Change
in Control prior to the completion of the Vesting Period, the Award shall be
forfeited and you shall not be entitled to any payment of any kind whatsoever
under the Award.

6. Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all federal, state, or local income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
regarding the Award (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the vesting or payment of
the Award, the subsequent sale of shares acquired pursuant to the payment of
shares under the Award and the receipt of any dividends; and (ii) do not commit
to structure the terms of the Award to reduce or eliminate your liability for
Tax-Related Items.

You authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer, or from payment
otherwise owed to you under this Award. Alternatively, or in addition, if
permissible under local law, the Company may (i) sell or arrange for the sale of
shares that you acquire to meet the withholding obligation for Tax-Related
Items, and/or (ii) withhold shares, provided that the Company only withholds the
amount of shares necessary to satisfy the minimum withholding amount. Finally,
you shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold as a result of your
participation in the Omnibus Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver any Company common stock
if you fail to comply with your obligations in connection with the Tax-Related
Items as described in this section.



--------------------------------------------------------------------------------

7. By accepting the Award, you acknowledge that:

(i) the Award is governed by the Omnibus Plan and you are voluntarily
participating in the Omnibus Plan;

(ii) the Omnibus Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Omnibus Plan and
this Agreement;

(iii) your participation in the Omnibus Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time with or without
cause;

(iv) the Award is voluntary and occasional and does not create any contractual
or other right to receive future awards, or benefits in lieu of such awards,
even if such awards have been granted repeatedly in the past, and all decisions
with respect to future awards, if any, will be at the sole discretion of the
Company;

(v) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;

(vi) the Award does not include any rights with respect to any of the shares of
common stock of the Company (including any voting rights or rights with respect
to any dividends of any nature associated with the common stock) issuable under
the Award until the Award has vested and is settled by issuance of such shares
of common stock to you; and

(vii) the attempted transfer or other disposition of the Award shall be void and
shall nullify your Award, resulting in the cancellation of the Award by the
Company.

8. No claim or entitlement to compensation or damages shall arise from
termination of the Award as a result of your termination from employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and you irrevocably release the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim.

In the event of involuntary termination of your employment (whether or not in
breach of local labor laws), your right to receive payment under the Award, if
any, will terminate effective as of the date that you are no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws), your
right to payment under the Award after termination of employment, if any, will
be measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law. The Board and Committee
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of the Award.

9. You may be required to repay the Award, if (i) you are terminated by or
otherwise leave employment with the Employer within two years following the
vesting date of the Award and such termination of employment arises out of, is
due to, or is in any way connected with any misconduct or violation of Company
or Employer policy or (ii) you become employed with a competitor within the two
year period following termination, or for any other reason considered by the
Committee in its sole discretion to be detrimental to the Company or its
interests. In addition, the Award shall be subject to forfeiture to the Company
in accordance with the policy promulgated by the Company to comply with the
requirements of Section 10D(b)(2) of the Securities Exchange Act of 1934, as
amended.

10. You hereby explicitly accept the Award and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and the
Company and its subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Omnibus Plan.
You understand that the Company and the Employer hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Omnibus Plan (“Data”). You understand that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Omnibus Plan, that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of



--------------------------------------------------------------------------------

implementing, administering and managing your participation in the Omnibus Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of stock
acquired. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Omnibus Plan. You
understand that you may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing your local human resources representative. You understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Omnibus Plan. For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact your local human resources representative.

11. Neither this Award nor any shares to be acquired pursuant to any payment
under this Award have been or will be registered under any securities laws other
than the federal securities laws of the United States. Any shares acquired
pursuant to this Award may not be sold, transferred, or otherwise traded without
the registration under or an exemption from any applicable requirements of any
securities laws applicable to you, and each certificate representing such shares
will bear an appropriate legend to that effect.

12. The terms “cease to be employed” or “termination of employment,” or words of
similar import, as used herein, for purposes of any payments that are payments
of deferred compensation subject to Section 409A of the Code, shall mean
“separation from service” as defined in Section 409A of the Code. To the extent
any payment or settlement that is a payment of deferred compensation subject to
Section 409A of the Code is contingent upon a “change in control,” such payment
or settlement shall only occur if the event giving rise to the change in control
would also constitute a change in ownership or effective control of the Company,
or a change in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A of the Code. The vesting of the
Award shall not be affected by the preceding sentence.

If a payment obligation under the Award arises on account of your separation
from service while you are a “specified employee” (as determined under the
Whirlpool Corporation Specified Employee Policy), any payment of “deferred
compensation” (as defined under Treasury Regulation Section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation Sections
1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
(6) months after such separation from service shall accrue without interest and
shall be paid within 15 days after the end of the six-month period beginning on
the date of such separation from service or, if earlier, within 15 days after
your death.

13. The Committee reserves and shall have the right to change the provisions of
this Agreement in any manner that it may deem necessary or advisable to carry
out the purpose of this Award as the result of, or to comply with, any change in
applicable regulations, interpretation or statutory enactment.

14. The Company may, in its sole discretion, decide to deliver any documents
related to the Award or participation in the Omnibus Plan or future awards that
may be granted under the Omnibus Plan, if any, by electronic means or to request
your consent to participate in the Omnibus Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and, if requested, to
agree to participate in the Omnibus Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

15. The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

Appendix

Definition of “Change in Control.” Change in Control means the happening of any
of the following events:

 

  (a) Any individual, entity, or group (a “Person”) within the meaning of
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), is or becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or more
of either—

 

  (i) The then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”); or

 

  (ii) The combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); excluding, however, the following:

 

  (A) Any acquisition by the Company;



--------------------------------------------------------------------------------

  (B) Any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any subsidiary or affiliate; or

 

  (C) Any acquisition pursuant to a Corporate Transaction (as defined below)
that is not considered to be a Change in Control under clause (c), below;

 

     Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person becomes a beneficial owner of more than 30% of
the Outstanding Company Common Stock or the Company Voting Securities as a
result of the acquisition of Outstanding Company Common Stock or Company Voting
Securities by the Company which reduces the number of Outstanding Company Common
Stock or Company Voting Securities; provided, that if after such acquisition by
the Company such person becomes the beneficial owner of additional Outstanding
Company Common Stock or Company Voting Securities that increases the percentage
of Outstanding Company Common Stock or Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 

  (b) A change in the composition of the Board of Directors such that the
individuals who, as of the Effective Date, constitute the Board of Directors
(such Board of Directors shall be hereinafter referred to as the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, for purposes of this paragraph, that any
individual who becomes a member of the Board of Directors subsequent to the
Effective Date, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board of Directors and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than Board of Directors shall not be so considered as a
member of the Incumbent Board;

 

  (c) The consummation of a reorganization, merger, consolidation, statutory
share exchange or other similar corporate transaction involving the Company or
any of its subsidiaries (a “Corporate Transaction”), unless:

 

  (i) All or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than sixty percent
(60%) of, respectively, the outstanding shares of common stock of the Company or
its successor (or such entity’s ultimate parent company) (the “Relevant Entity”)
and the combined voting power of the outstanding voting securities of such
Relevant Entity entitled to vote generally in the election of directors, in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be;

 

  (ii) No Person (other than the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction, or any Person beneficially owning, immediately prior to such
Corporate Transaction, directly or indirectly, thirty percent (30%) or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, thirty percent
(30%) or more of, respectively, the outstanding shares of common stock of the
Relevant Entity or the combined voting power of the outstanding securities of
such Relevant Entity entitled to vote generally in the election of directors;
and

 

  (iii) Individuals who were members of the Incumbent Board constitute at least
a majority of the members of the Board of Directors of the Relevant Entity; or

 

  (d) The approval by the shareholders of the Company of—

 

  (i) A complete liquidation or dissolution of the Company; or



--------------------------------------------------------------------------------

  (ii) The sale or other disposition of all or substantially all of the assets
of the Company; excluding, however, such a sale or other disposition to a
corporation, with respect to which following such sale or other disposition:

 

  (A) More than 60 percent (60%) of, respectively, the outstanding shares of
common stock of such corporation and the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors will be beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be;

 

  (B) No Person (other than the Company and any employee benefit plan (or
related trust) of the Company or such corporation and any Person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, thirty percent (30%) or more of the Outstanding Company Common Stock
or Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, thirty percent (30%) or more of, respectively, the
outstanding shares of common stock of such corporation and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors; and

 

  (C) Individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the Board of Directors of such corporation.

Definition of “Good Reason.” Good Reason means the occurrence of any one or more
of the following after a Change in Control:

 

  (a) The assignment of any duties or any other action by the Company which
results in a diminution in your position, authority, duties or responsibilities
as in effect immediately prior to the Change in Control Date, or your removal
from, or the failure to reappoint or reelect you to, such position, except in
connection with termination of employment for cause, or due to disability,
Retirement or death.

 

  (b) A material reduction in your compensation or benefits generally from those
in effect prior to the Change in Control.

 

  (c) The Company requires you to be located at a location in excess of
thirty-five (35) miles from where your office is located immediately prior to
the Change in Control, except for required travel in carrying out the Company’s
business to an extent consistent with your business travel obligations on behalf
of the Company immediately prior to the Change in Control.

Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any circumstance constituting Good Reason herein.